Cornell, J.
Eliminating from the complaint the averments “ that defendants, on, etc., at, etc., wilfully and maliciously conspired together to cause the said plaintiff to be charged with, complained of, and arrested and imprisoned for, the crime of perjury, as hereinafter set forth, and that, in pursuance of the said conspiracy,” the thereinafter recited acts were done, we find no difficulty whatever in agreeing with the court below that no cause of action is stated against the defendant Cooley.
*350The reception of .the complaint, the issue of a warrant thereon, the decision upon its sufficiency, and refusal to discharge the prisoner from arrest, his subsequent omission to take any steps to procure the attendance of the prosecuting witness, and dismissal of the action for want of prosecution, were all acts and omissions done and omitted in his capacity of judge, in the performance and discharge of judicial duties, in a matter and proceeding clearly within the criminal jurisdiction of the municipal court of which he was judge. No private action could be maintained upon any of these acts, decisions, or omissions, however erroneous they may have been, or by whatever motives prompted. An independent judiciary is justly regarded as essential to the public welfare and the best interests of society. Hence, the doctrine has become settled that, for acts done in the exercise of judicial authority, clearly conferred, an officer or judge shall not be held liable to any one in a civil action, so that he may feel free to act upon his own convictions, uninfluenced by any fear or apprehension of consequences personal to himself. Yates v. Lansing, 5 John. 282 ; s. c., 9 John. 394 ; Rochester White Lead Co. v. City of Rochester, 3 N. Y. 463 : Stewart v. Hawley, 21 Wend. 552 ; Weaver v. Devendorf, 3 Denio, 117 ; Harman v. Brotherson, 1 Denio, 537 ; Wilson v. Mayor, etc., of New York, 1 Denio, 595 ; Randall v. Brigham, 7 Wall. 523 ; Bradley v. Fisher, 13 Wall. 335.
While we are thus clear that none of the specific acts charged in the complaint, taken singly or together, furnished any ground for a civil action, or even any evidence sufficient to support the allegations of conspiracy in the complaint, we cannot concur with the court below in holding the conspiracy averments hereinbefore quoted as merely formal and immaterial allegations. Under them it would have been competent, on the trial, to prove that, prior to the institution of the criminal proceedings, the defendant Cooley and the other defendants met together, and maliciously and without probable cause actually entered into *351an agreement and conspiracy with each other to prosecute plaintiff for perjury, for the sole purpose of bringing him into disgrace, and subjecting him to arrest and imprisonment ; and that each and all the acts charged to have been done by the defendants, respectively, were done solely in pursuance of this agreement, and to carry out this common purpose, and not otherwise. It cannot be doubted that such a conspiracy, previously formed, and carried out by such a gross perversion and abuse of legal process and proceedings, would subject all the parties engaged in it to liability to the party injured and aggrieved. The act of entering into such an agreement was not done in the course of auy judicial proceeding, or in the discharge of any judicial function or duty.
In the opinion given by the court below, in sustaining the demurrer, it is stated that, though the complaint alleges that the parties conspired to do the wrongful acts complained of, “ it was admitted on the trial that this was but a formal allegation, and that the action was in fact one for false imprisonment.” We have no reason to doubt that such was the understanding of the court below, and the basis of its decision. Wo can only regret that the admission was not made a matter of record in the cause at the time, iu such manner as to have operated as an amendment of the complaint in conformity with the admission. Inasmuch as this was not done, and as counsel for plaintiff denies the admission in this court, and insists upon, the determination of the case upon the record before us, we can only look to the complaint and the demurrer, and not to the opinion, to ascertain whether a cause of action is stated or not. The demurrer should have been overruled.
Order reversed.